PER CURIAM.
In 1967 plaintiff was granted a divorce from his wife, the decree providing that she have custody of a minor daughter, he to pay the child support. About a year later plaintiff petitioned to modify the decree. After defendant had filed answer, counter-petition, and motion, the court entered an order granting defendant temporary custody of the daughter and simultaneously asssigned the matter to the judge of another district “to try, hear and determine.” On March 5, 1969, the judge to whom the case had been assigned entered a judgment which dismissed plaintiff’s petition to modify as well as defendant’s counter-petition and assessed plaintiff with $125 attorney’s fee. The following day defendant sought to alter or amend the judgment by filing a motion for attorney’s fee “as per the Judgment entered herein March 5, 1969” before the assigning judge, who eleven days later entered an order for $225 “for attorney’s fees performed before the undersigned Judge in the above action.”
Although the challenged order does not follow the motion, this appeal actually presents a question regarding the propriety of an assigning judge’s determining a motion under Rule 59(e), W.R.C.P., to alter or amend a judgment by a special judge. We hold this to have been improper. As we have previously indicated, a special judge’s authority continues until the rendition of a final, ap-pealable judgment.
Reversed.